Exhibit 10.110

 

CERTIFICATE OF DESIGNATIONS,

 

PREFERENCES AND RIGHTS OF



 

SERIES B-1 CONVERTIBLE PREFERRED STOCK



 

OF



 

VCAMPUS CORPORATION



 

I.                                         Creation of Series B-1 Convertible
Preferred Stock.

 

The undersigned officer of VCampus Corporation, a Delaware corporation (the
“Corporation”), pursuant to the provisions of Section 151 of the General
Corporation Law of the State of Delaware, does hereby make this Certificate of
Designations, Preferences and Rights (the “Series B-1 Certificate of
Designations”) and does hereby state and certify that pursuant to the authority
expressly vested in the Board of Directors of the Corporation by the Certificate
of Incorporation, as amended, the Board of Directors duly adopted the following
resolutions:

 

RESOLVED, that, pursuant to the Amended and Restated Certificate of
Incorporation of the Corporation (the “Amended Certificate of Incorporation”),
which authorizes 171,586 shares of undesignated preferred stock, par value $0.01
per share, of which prior to the date hereof 5,000 shares have been designated
as Series A-1 Convertible Preferred Stock, 2,342 of which are outstanding on the
date hereof, and 166,586 shares remain undesignated, the Board of Directors is
authorized, within the limitations and restrictions stated in the Amended
Certificate of Incorporation, to fix by resolution or resolutions the
designation of each series of preferred stock and the powers, preferences and
relative participating, optional, or other special rights, and qualifications,
limitations, and restrictions thereof; and

 

RESOLVED, that the Corporation hereby fixes the designations and preferences and
relative, participating, optional, and other special rights, and qualifications,
limitations, and restrictions of the preferred stock consisting of 5,000 shares
to be designated Series B-1 Convertible Preferred Stock, par value $0.01 per
share (the “Series B-1 Preferred Stock”); and

 

RESOLVED, that the Series B-1 Preferred Stock is hereby authorized on the terms
and with the provisions herein set forth:

 

II.                                     Provisions Relating to the Preferred
Stock.

 

1.                                       Rank. Subject to the rights of
additional series of Preferred Stock that may be designated by the Board of
Directors from time to time, the Series B-1 Preferred Stock shall, with respect
to dividend rights and with respect to rights upon liquidation, winding up or
dissolution, rank parri passu with the Corporation’s Series A-1 Preferred Stock
and senior and prior in right to (a) each class of common stock of the
Corporation, (b) any series of preferred stock hereafter created (except for any
parri passu preferred stock and except as may otherwise be consented to by
holders of a majority of the Series B-1 Preferred Stock) and (c) any other

 

--------------------------------------------------------------------------------


 

equity interests (including, without limitation, warrants, stock appreciation
rights, phantom stock rights, or other rights with equity features, calls or
options exercisable for or convertible into such capital stock or equity
interests) in the Corporation that by its terms rank junior to the Series B-1
Preferred Stock (all of such classes or series of capital stock and other equity
interests, including, without limitation, all classes of common stock of the
Corporation, are collectively referred to as “Junior Securities”).

 

2.                                       Dividends.

 

(a)                                Amount. Subject to the parri passu rights of
the holders of Series A-1 Preferred Stock and the rights of additional series of
Preferred Stock that may be designated by the board from time to time and in
preference to all holders of common stock, the holders of Series B-1 Preferred
Stock shall be entitled to receive quarterly dividends (the “Series B-1
Dividends”) for the shares of Series B-1 Preferred Stock still then outstanding
at an annual rate equal to the greater of:

 

(i)                                                       sixteen percent (16%)
of the Series B-1 purchase price per share (as such dollar amount shall be
appropriately adjusted for stock dividends, stock combinations,
recapitalizations or the like); and

 

(ii)                                                    six percent (6%) of the
Net Sales Proceeds (defined below) received by the Corporation from the sale,
licensing or distribution of Covered Courses (defined below) during the
applicable quarter (such 6% calculation to be prorated for any portion of the
Series B-1 Preferred Stock that is redeemed or converted – for example, if 25%
of the shares of Series B-1 Preferred Stock were redeemed, representing $575,000
of the original $2,300,000 Purchase Price, then the dividend calculated under
this Section 2(a)(ii) would be based on 4.5% (25% less than the original 6%
amount) of the Net Sales Proceeds),

 

(such higher amount, the “Series B-1 Quarterly Dividend Amount”), on each March
31, June 30, September 30 and December 31 (each, a “Quarterly Dividend Date”)
after the date on which such shares of Series B-1 Preferred Stock were issued
(the “Series B-1 Original Issue Date” for such share), provided, however, the
first quarterly dividend shall not be due and payable until June 30, 2006, and
provided further that the amount of dividends on the first Quarterly Dividend
Date shall equal the Series B-1 Quarterly Dividend Amount multiplied by a
fraction (A) the numerator of which shall equal the number of days from and
including the Series B-1 Original Issue Date for such share to and including
such first Quarterly Dividend Date (June 30, 2006), and (B) the denominator of
which is ninety (90). The Series B-1 Dividend shall be paid in cash within 45
days after each Quarterly Dividend Date. The Corporation shall be obligated to
declare and pay each quarterly dividend as set forth above; provided, however,
that the Corporation is, and may continue to be, subject to:  (i) applicable
Delaware law governing payment of cash dividends in the event of insolvency; and
(ii) restrictions on the payment of cash dividends in the event of default under
the Corporation’s 2004 Series A and Series B Senior Secured Convertible Notes
due April 1, 2009, as issued in the Corporation’s March 2004 financing.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Definitions. For purposes of this Section 2,
“Net Sales Proceeds” shall mean the aggregate quarterly gross cash proceeds, if
any, actually received by the Corporation from the sale, licensing, distribution
or other disposition of Covered Courses, less any adjustments for third-party
fees and royalties, discounts, refunds, returns, chargebacks, rebates, credit
card fees, sales and use tax (including any VAT tax) and similar items paid or
payable by the Corporation in connection therewith. In the event the Corporation
is required or has to litigate to obtain, maintain or collect such Net Sales
Proceeds, the Corporation shall be entitled to deduct reasonable attorney’s
fees, costs and expenses relating thereto from the Net Sales Proceeds. “Covered
Courses” shall mean two courses (whether in online or any other format used and
marketed by the Corporation) that the Corporation now owns or subsequently
acquires, as selected pursuant to the mutual agreement of the Corporation and
the holders of a majority of the then outstanding shares of Series B-1 Preferred
Stock, and the parties hereby authorize and agree to the filing of an amendment
to this Certificate of Designation to evidence such mutual agreement promptly
following the execution thereof.

 

(c)                                  Audit and Inspection Rights. The
Corporation shall maintain, so long as the Series B-1 Preferred Stock remains
outstanding and for at least one (1) year thereafter, records sufficient to
demonstrate its compliance with its Series B-1 Dividends obligation. The
Corporation shall make such records available for inspection and copying by the
Series B-1 holders or their representatives, during normal business hours upon
reasonable advance notice, for the purpose of confirming the Corporation’s
compliance with its obligations under this Section 2. The Series B-1 holders may
at their election engage an independent public accounting firm to conduct an
audit of amounts due the Series B-1 holders under this Section 2. If in the
written opinion of such auditors there has been an under-reporting by the
Corporation of more than ten percent (10%) of the total amounts due during any
quarter, the Corporation shall pay the costs of such audit (up to $10,000) in
addition to all unpaid amounts then owing.

 

(d)                                 So long as any shares of Series B-1
Preferred Stock are outstanding, the Corporation will not declare, pay or set
apart for payment any dividends on (except dividends payable in common stock of
the Corporation), or make any other distribution on or redeem, purchase or
otherwise acquire, any Junior Securities and will not permit any Subsidiary or
other Affiliate (using funds of the Corporation or any Subsidiary) to redeem,
purchase or otherwise acquire for value, any Junior Securities. Notwithstanding
the foregoing provisions of this Section 2(b), the Corporation or any Subsidiary
may (i) make payments in respect of fractional shares of Junior Securities and
(ii) repurchase, redeem or otherwise acquire for value any Junior Securities
from any employee or former employee of the Corporation or any Subsidiary in
connection with the termination of employment by the Corporation or any
Subsidiary or by such employee or former employee, whether by reason of death,
disability, retirement or otherwise.

 

3.                                       Liquidation. Subject to the parri passu
rights of the holders of Series A-1 Preferred Stock and the rights of additional
series of Preferred Stock that may be designated by the Board from time to time,
upon a change in control pursuant to which the stockholders of the Corporation
immediately prior to such change in control possess less than forty percent
(40%) of the voting power of the acquiring entity immediately following such
change in control, liquidation, dissolution or winding up of the affairs of the
Corporation, whether voluntary or

 

3

--------------------------------------------------------------------------------


 

involuntary (a “Liquidation Event”), the holders of the Series B-1 Preferred
Stock shall be entitled, before any assets of the Corporation shall be
distributed among or paid over to the holders of Junior Securities, to receive
from the assets of the Corporation available for distribution to stockholders,
an amount per share equal to 150% of the purchase price per share paid for the
Series B-1 Preferred Stock, as adjusted to reflect any and all subdivisions (by
stock split, stock dividend or otherwise) or combinations or consolidations (by
reclassification or otherwise) of the Series B-1 Preferred Stock occurring after
the Issue Date, plus all declared but unpaid dividends (the “Series B-1
Liquidation Preference”). If the assets of the Corporation legally available for
distribution shall be insufficient to permit the payment in full to the holders
of the Series A-1 and Series B-1 Preferred Stock of their Liquidation
Preferences, then the entire assets of the Corporation legally available for
distribution shall be distributed ratably in accordance with the respective
Series A-1 and Series B-1 Liquidation Preferences among such holders. For
purposes of this Section 3, a Liquidation Event shall be deemed to be occasioned
by, and to include, (i) the Corporation’s sale of all or substantially all of
its assets or capital stock or (ii) any transaction or series or related
transactions (including, without limitation, any reorganization, merger or
consolidation, but excluding the Series B-1 financing) that will result in the
holders of the outstanding voting equity securities of the Corporation
immediately prior to such transaction or series of related transactions holding
securities representing less than forty percent (40%) of the voting power of the
surviving entity immediately following such transaction or series of related
transactions.

 

4.                                       Voting. Except as expressly provided by
law, the shares of Series B-1 Preferred Stock shall be non-voting.

 

5.                                       Conversion of Series B-1 Preferred
Stock into Common Stock.

 

(a)                                  Conversion Procedure.

 

(i)                                     At any time after the third anniversary
of the Original Series B-1 Issue Date, or otherwise at any time during the
pendency of any Redemption Notice (defined below), any holder of Series B-1
Preferred Stock may convert all or any portion of the Series B-1 Preferred Stock
held by such holder into a number of shares of Conversion Stock (as defined in
Section 7) computed by multiplying the number of shares to be converted by the
purchase price thereof and dividing the result by the Conversion Price (as
defined in subsection 5(b)) then in effect.

 

(ii)                                  Each voluntary conversion of Series B-1
Preferred Stock shall be deemed to have been effected as of the close of
business on the date on which the notice of election of such conversion is
delivered (which can be by facsimile) to the Corporation by such holder. Until
the certificates representing the shares of Series B-1 Preferred Stock which are
being converted have been surrendered and new certificates representing shares
of the Conversion Stock shall have been issued by the Corporation, such
certificate(s) evidencing the shares of Series B-1 Preferred Stock being
converted shall be evidence of the issuance of such shares of Conversion Stock.
At such time as such conversion has been effected, the rights of the holder of
such Series B-1 Preferred Stock as such holder shall cease and the Person or
Persons in whose name or names any certificate or certificates for shares of
Conversion Stock are to be

 

4

--------------------------------------------------------------------------------


 

issued upon such conversion shall be deemed to have become the holder or holders
of record of the shares of Conversion Stock represented thereby.

 

(iii)                               Notwithstanding any other provision hereof,
if a conversion of shares is to be made in connection with a Public Offering (as
defined in Section 7), the conversion of such shares may, at the election of the
holder thereof, be conditioned upon the consummation of the Public Offering, in
which case such conversion shall not be deemed to be effective until the
consummation of the Public Offering.

 

(iv)                              As soon as practicable, but in any event
within five (5) business days, after a conversion has been duly effected in
accordance with clause (i) above, the Corporation shall deliver to the
converting holder:  (A) a certificate or certificates representing, in the
aggregate, the number of shares of Conversion Stock issuable by reason of such
conversion, in the name or names and in such denomination or denominations as
the converting holder has specified; and (B) a certificate representing any
shares which were represented by the certificate or certificates delivered to
the Corporation in connection with such conversion but which were not converted.

 

(v)                                 The issuance of certificates for shares of
Conversion Stock upon conversion of Series B-1 Preferred Stock shall be made
without charge to the holders of such Series B-1 Preferred Stock for any
issuance tax in respect thereof or other cost incurred by the Corporation in
connection with such conversion and the related issuance of shares of Conversion
Stock, except for any transfer or similar tax payable as a result of issuance of
a certificate to other than the registered holder of the shares being converted.
Upon conversion of any shares of Series B-1 Preferred Stock, the Corporation
shall use its best efforts to take all such actions as are necessary in order to
insure that the Conversion Stock issuable with respect to such conversion shall
be validly issued, fully paid and nonassessable.

 

(vi)                              The Corporation shall not close its books
against the transfer of Series B-1 Preferred Stock or of Conversion Stock issued
or issuable upon conversion of Series B-1 Preferred Stock in any manner that
interferes with the timely conversion of Series B-1 Preferred Stock. The
Corporation shall assist and cooperate with any holder of shares of Series B-1
Preferred Stock required to make any governmental filings or obtain any
governmental approval prior to or in connection with any conversion of shares
hereunder (including, without limitation, making any filings reasonably required
to be made by the Corporation).

 

(vii)                           No fractional shares of Conversion Stock or
scrip representing fractional shares shall be issued upon conversion of shares
of Series B-1 Preferred Stock. If more than one share of Series B-1 Preferred
Stock shall be surrendered for conversion at one time by the same record holder,
the number of full shares of Conversion Stock issuable upon the conversion
thereof shall be computed on the basis of the aggregate number of shares of
Series B-1 Preferred Stock so surrendered by such record holder. Instead of any
fractional share of Conversion Stock otherwise issuable upon conversion of any
shares of the Series B-1 Preferred Stock, the Corporation shall pay a cash
adjustment in respect of such fraction in an amount equal to the same fraction
of current per share fair market value of the Conversion Stock as determined in
good faith by the Board of Directors on such basis as it considers appropriate.

 

5

--------------------------------------------------------------------------------


 

(viii)                        The Corporation shall at all times reserve and
keep available out of its authorized but unissued shares of Conversion Stock,
solely for the purpose of issuance upon the conversion of the Series B-1
Preferred Stock, such number of shares of Conversion Stock as are issuable upon
the conversion of all outstanding Series B-1 Preferred Stock. All shares of
Conversion Stock which are so issuable shall, when issued, be duly and validly
issued, fully paid and nonassessable and free from all taxes, liens and charges,
other than those created or agreed to by the holder. The Corporation shall use
its best efforts to take all such actions as may be necessary (including
soliciting shareholder approval at its next annual meeting) to assure that all
such shares of Conversion Stock may be so issued without violation of any
applicable law or governmental regulation or any requirements of any domestic
securities exchange upon which shares of Conversion Stock may be listed (except
for official notice of issuance which shall be promptly delivered by the
Corporation upon each such issuance).

 

(b)                                 Conversion Price. “Conversion Price” for the
Series B-1 Preferred Stock shall be determined based on the following formula:

 

where:

 

y  = Conversion Price

 

x  = last closing bid price of the common stock prior to conversion

 

And when x is less than $1.64, then:

 

y = $1.64

 

And where x is between $1.63 and $2.01, then:

 

y = 90% of x (subject to Conversion Price floor of $1.64)

 

And when x is between $2.00 and $10.00, then:

 

y = -0.038x(2) + 1.04x – 0.2872

 

And when x is $10.00 or more, then:

 

y  = 62.5% of x

 

(c)                                  Subdivision or Combination of Common Stock.
If the Corporation at any time subdivides (by any stock split, stock dividend,
recapitalization or otherwise) one or more classes of its outstanding shares of
common stock into a greater number of shares, or if the Corporation at any time
combines (by reverse stock split or otherwise) one or more classes of its
outstanding shares of common stock into a smaller number of shares, the
applicable Conversion Price (and/or the numbers in the Conversion Price formula
set forth above, including the Conversion Price floor) in effect immediately
prior to such subdivision or combination shall be proportionately adjusted.

 

6

--------------------------------------------------------------------------------


 

(d)                                 Consolidation, Merger or Sale for Assets.
Any consolidation, merger, sale of all or substantially all of the Corporation’s
assets to another Person or other transaction which is effected in such a manner
that holders of common stock are entitled to receive (either directly or upon
subsequent liquidation) assets other than Conversion Stock (“Assets”) with
respect to or in exchange for common stock is referred to herein as a
“Fundamental Change.” Prior to the consummation of any Fundamental Change, the
Corporation shall make appropriate provisions to insure that each of the holders
of Series B-1 Preferred Stock shall thereafter have the right to acquire and
receive, in lieu of or in addition to (as the case may be) the shares of
Conversion Stock immediately theretofore acquirable and receivable upon the
conversion of such holder’s Series B-1 Preferred Stock, such Assets as such
holder would have received in connection with such Fundamental Change if such
holder had converted its Series B-1 Preferred Stock into Conversion Stock
immediately prior to such Fundamental Change. The Corporation shall not effect
any Fundamental Change, consolidation, merger or sale unless prior to the
consummation thereof, the successor corporation (if other than the Corporation)
resulting from consolidation or merger or the corporation purchasing such assets
assumes the obligation to deliver to each such holder such shares of stock,
securities or assets as, in accordance with the foregoing provisions, such
holder may be entitled to acquire.

 

(e)                                  Notices.

 

(i)                                     Promptly upon any adjustment of the
applicable Conversion Price, the Corporation shall give written notice thereof
to all holders of Series B-1 Preferred Stock, setting forth in reasonable detail
and certifying the calculation of such adjustment.

 

(ii)                                  The Corporation shall give written notice
to all holders of Series B-1 Preferred Stock at least 10 days prior to the date
on which the Corporation closes its books or takes a record (A) with respect to
any dividend or distribution upon common stock, (B) with respect to any pro rata
subscription offer to holders of common stock, or (C) for determining rights to
vote with respect to any Fundamental Change, dissolution or liquidation.

 

(iii)                               The Corporation shall give written notice to
the holders of Series B-1 Preferred Stock at least ten (10) days prior to the
date on which any Fundamental Change shall take place, which notice may be one
and the same as that required by (ii) above.

 

(f)                                    Automatic Conversion.

 

(i)                                     Each share of Series B-1 Preferred Stock
shall automatically be converted into shares of common stock at the then
applicable Conversion Price (or upon such other terms as the Corporation and
holders of 75% or more of the then outstanding shares of Series B-1 Preferred
Stock may agree) upon the written consent of the Corporation and holders of 75%
or more of the then outstanding shares of Series B-1 Preferred Stock.

 

(ii)                                  Following completion of an automatic
conversion pursuant to this Section 5(f), each former holder of Series B-1
Preferred Stock shall promptly surrender to the Corporation for cancellation
such holder’s Series B-1 Preferred Stock certificate(s), or lost instrument
declarations and indemnifications reasonably satisfactory to the Corporation,
duly endorsed. The Corporation shall have no obligation to issue certificates
representing the common stock issued upon conversion until such documents are
delivered to the Corporation.

 

7

--------------------------------------------------------------------------------


 

(g)                                 Conversion Cap. Notwithstanding any other
provision herein, the Corporation shall not be obligated to issue any shares of
Common Stock upon conversion of the Series B-1 Preferred Stock if and to the
extent the issuance of such shares of Common Stock would exceed the number of
shares (the “Exchange Cap”) then permitted to be issued without violation of the
rules or regulations of the Principal Market, except that such limitation shall
not apply in the event that the Corporation obtains the approval of its
stockholders as required by applicable rules and regulations of the Principal
Market for issuances of Common Stock in excess of the Exchange Cap. If and to
the extent the Exchange Cap applies, no original purchaser of Series B-1
Preferred Stock shall be issued, upon conversion of Series B-1 Preferred Stock,
shares of Common Stock in an amount greater than the product of (x) the Exchange
Cap amount multiplied by (y) a fraction, the numerator of which is the number of
shares of Series B-1 Preferred Stock originally issued to such Investor and the
denominator of which is the aggregate amount of all the Series B-1 Preferred
Stock issued to the original purchasers of such securities (the “Cap Allocation
Amount”). In the event that any original holder of Series B-1 Preferred Stock
shall sell or otherwise transfer any of such holder’s Series B-1 Preferred
Stock, the transferee shall be allocated a pro rata portion of such holder’s Cap
Allocation Amount. In the event that a requested conversion would violate the
aforementioned rules, the Corporation agrees to undertake best efforts to obtain
such approval within 180 days of such request for conversion.

 

6.                                       Corporation Redemption Rights. At the
option of the Corporation, upon at least 30 days’ written notice to the holders
of Series B-1 Preferred Stock, the Corporation may redeem some or all of the
Series B-1 Preferred Stock, at a redemption price equal to the following
percentage of the original Series B-1 purchase price (plus all accrued but
unpaid dividends):

 

For Redemptions Effected Before this Date

 

% of Purchase Price

 

 

 

 

 

January 1, 2007

 

120

%

 

 

 

 

July 1, 2007

 

130

%

 

 

 

 

January 1, 2008

 

140

%

 

 

 

 

July 1, 2008

 

150

%

 

The redemption price for any redemptions effected after July 1, 2008 shall be
equal to 160% of the original Series B-1 purchase price (plus all accrued but
unpaid dividends). Holders of Series B-1 Preferred Stock shall be entitled to
convert their shares of Series B-1 Preferred Stock into common stock during the
30-day notice period of this Section 6. Prior to the date fixed for any
redemption of shares, a notice (the “Redemption Notice”) specifying the time and
place of the redemption and the number of shares to be redeemed shall be given
by overnight courier or by certified mail return receipt requested, to the
holders of record of the shares of Series B-1 Preferred Stock to be redeemed at
their respective addresses as the same shall appear on the books of the
Corporation, calling upon each holder of record to surrender to the Corporation
on the redemption date at the place designated in the notice such holder’s
certificate or certificates representing the number of shares specified in the
notice of redemption; provided, however, the Corporation cannot provide notice
of redemption unless and until the Corporation has available

 

8

--------------------------------------------------------------------------------


 

cash to effect the redemption and the registration statement covering the resale
of the Conversion Stock has been declared effective and, to the extent required
by the Registration Rights Agreement dated as of the Closing Date, remains
effective. Neither failure to mail such notice, nor any defect therein or in the
mailing thereof, to any particular holder shall affect the sufficiency of the
notice or the validity of the proceedings for redemption with respect to the
other holders. Any notice mailed in the manner herein provided shall be
conclusively presumed to have been duly given whether or not the holder receives
the notice. On or after the redemption date, each holder of shares of Series B-1
Preferred Stock to be redeemed shall present and surrender such holder’s
certificate or certificates for such shares to the Corporation at the place
designated in the redemption notice and thereupon the redemption price of the
shares, and any accumulated and unpaid dividends thereon to the redemption date,
shall be paid to or on the order of the person whose name appears on such
certificate or certificates as the owner thereof, and each surrendered
certificate shall be canceled. In case fewer than all the shares represented by
any such certificate are redeemed, a new certificate shall be issued
representing the unredeemed shares.

 

7.                                       Definitions. The following terms have
the meanings specified below:

 

(a)                                  Affiliate. The term “Affiliate” shall mean
(i) any Person directly or indirectly controlling, controlled by or under direct
or indirect common control with the Corporation (or other specified Person),
(ii) any Person who is a beneficial owner of at least 10% of the then
outstanding voting capital stock (or options, warrants or other securities
which, after giving effect to the exercise thereof, would entitle the holder
thereof to hold at least 10% of the then outstanding voting capital stock) of
the Corporation (or other Specified Person), (iii) any director or executive
officer of the Corporation (or other Specified Person) or Person of which the
Corporation (or other Specified Person) shall, directly or indirectly, either
beneficially or of record, own at least 10% of the then outstanding equity
securities of such Person, and (iv) in the case of Persons specified above who
are individuals, Family Members of such Person; provided, however, that no
holder of Preferred Stock nor any of their designated members of the Board of
Directors shall be an Affiliate of the Corporation for purposes hereof.

 

(b)                                 Board of Directors. The term “Board of
Directors” shall mean the Board of Directors of the Corporation.

 

(c)                                  Conversion Stock. The term “Conversion
Stock” shall mean the shares of common stock issuable upon conversion of shares
of Series B-1 Preferred Stock; provided that if there is a change such that the
securities issuable upon conversion of the Series B-1 Preferred Stock are issued
by an entity other than the Corporation or there is a change in the class of
securities so issuable, then the term “Conversion Stock” shall mean shares of
the security issuable upon conversion of the Series B-1 Preferred Stock if such
security is issuable in shares, or shall mean the smallest unit in which such
security is issuable if such security is not issuable in shares.

 

(d)                                 Family Members. The term “Family Members”
shall mean, as applied to any individual, any spouse, child, grandchild, parent,
brother or sister thereof or any spouse of any of the foregoing, and each trust
created for the benefit of one or more of such Persons (other

 

9

--------------------------------------------------------------------------------


 

than any trust administered by an independent trustee) and each custodian of
property of one or more such Persons.

 

(e)                                  Person. The term “Person” shall mean an
individual, corporation, partnership, limited liability company, association,
trust, joint venture or unincorporated organization or any government,
governmental department or any agency or political subdivision thereof.

 

(f)                                    “Principal Market” means the American
Stock Exchange, the New York Stock Exchange, the Nasdaq National Market, the
Nasdaq Capital Market, or the Nasdaq OTC Bulletin Board, whichever is at the
applicable time the principal trading exchange or market for the common stock,
based upon share volume.

 

(g)                                 Public Offering. The term “Public Offering”
shall mean any offering by the Corporation of its equity securities to the
public pursuant to an effective registration statement under the Securities Act
of 1933, as amended, or any successor federal statute, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder,
all as the same shall be in effect from time to time, or any comparable
statement under any similar federal statute then in force, other than an
offering in connection with an employee benefit plan.

 

(h)                                 Subsidiary. The term “Subsidiary” shall mean
any Person of which the Corporation shall at the time own, directly or
indirectly through another Subsidiary, 50% or more of the outstanding voting
capital stock (or other shares of beneficial interest with voting rights), or
which the Corporation shall otherwise control.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, VCampus Corporation has caused this certificate to be signed
by its duly authorized officer as of the 13th day of March 2006.

 

 

 

VCAMPUS CORPORATION

 

 

 

 

 

By:

       /s/ Christopher L. Nelson

 

 

 

 

Name:

Christopher L. Nelson

 

 

 

 

Title:

Chief Financial Officer

 

11

--------------------------------------------------------------------------------